Kupferman, J., dissents in a memorandum as follows:
I would reverse and grant the petition. This matter involves a question of what conditions apply under the Code of the Rent Stabilization Association of New York City, Inc. (Code) for renewal of a lease at the “stabilization rent permitted”. The tenant occupied an apartment on the west side of Manhattan with a three-year lease dated February 1,1966. The landlord gave a two months’ concession, and the monthly lease rental was $313. Under the Rent Stabilization Law enacted in 1969, section YY51-1.0 et seq. of the Administrative Code of the City of New York, the New York City Conciliation and Appeals Board ordered the base date for all stabilized apartments to be May 31, 1968, “base date rental”. The tenant renewed the lease on February 1,1969 for three years, on February 1, 1972 for three years, and on February 1, 1975 for three years. In February, 1976, title to the property was transferred to the present landlord. When a new three-year lease renewal effective February 1,1978 was offered, the tenant, as part of a dispute with the landlord over overcharges, sought to have the base date rental reduced from $313 to $295.61 by taking into account the two months’ concession. The board determined that the landlord was to grant two months’ free rent as a concession in accordance with the original lease. The landlord’s petition with respect to this determination was dismissed at Special Term, and this court is affirming. The so-called “base” date rental would include what is really a “bait” rental. The concession is a form of gratuity to induce a tenant to enter into a lease and is not really one of the conditions of the lease. The tenant did not raise any question with respect to concessions until many leases later. The interim lease did not include such concessions. Thus, the determination in Matter of La Barbera v Housing & Dev. Auth. of City of N. Y. (44 AD2d 835), wherein the Second Department held that the base date rental had to be adjusted for the concession, is not necessarily applicable. This does not mean that the tenant agreed to waive the benefit of any provision of the Code (see § 11), it simply means that the tenant understood that the concession was not really part of the lease arrangement. Moreover, section 60 of the Code provides for renewal “on the same conditions as the expiring lease”.